FORM 11-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-23333 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Timberland Bank Employee Stock Ownership and 401(k) Plan B. Name of issuer of securities held pursuant to the plan and the address of its principal executive office: Timberland Bank 624 Simpson Avenue Hoquiam, Washington 98550 Financial Statements and Exhibits Page (a) Report of Independent Registered Public Accounting Firms 1 (b) Financial Statements Statements of Net Assets Available for Benefits at September 30, 2012 and 2011 2 Notes to the Financial Statements 4 (c) Supplemental Schedule 5 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 14 (d) Exhibit 23 Consent of Independent Registered Public Accounting Firm 16 Signatures The Plan:Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer employees benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Administrator, Timberland Bank Employee Stock Ownership and 401(k) Plan By: /s/ Dean J. Brydon Dean J. Brydon(name) Chief Financial Officer(title) Timberland Bank(bank) Date:March 1, 2013 Timberland Bank Employee Stock Ownership and 401(k) Plan Financial Report September 30, 2012 Timberland Bank Employee Stock Ownership And 401(k) Plan Financial Report September 30 Contents Report of Registered IndependentPublic Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2-3 Statement of Changes in Net Assets Available for Benefits
